Citation Nr: 1700752	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee postoperative residuals of medial arthrotomy with relaxation of the anterior cruciate ligaments, and locking.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected traumatic arthritis of the left knee.

3.  Entitlement to an initial compensable evaluation for a postoperative left knee scar.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1951 to May 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is now with the Roanoke, Virginia RO.

In the Veteran's VA Form 9 dated in August 2012, the Veteran requested a hearing before the Board.  A hearing was scheduled in October 2016, but the Veteran failed to report.  The Veteran's request for a hearing is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain a new VA examination regarding the issue of increased ratings of the Veteran's service-connected left knee conditions.  The most recent VA examination to assess the Veteran's left knee was in 2010.  The Veteran's representative wrote in an October 2016 Informal Hearing Presentation that his symptoms may have significantly worsened since the last examination.  The Board notes that there are recent VA treatment records that seem to indicate a worsening condition.  In February 2016, the Veteran was seen for right hip pain but the note indicates that the he "has some crepitus noted with flexion and extension of the knee and negative straight leg raise with distal pulses palpable at 2+."  Also, throughout 2015 and 2016, the Veteran was seen for therapy and treatment of the left knee.  These reports note limited flexion without giving an actual measurement.  At times, his medication for left knee pain has been increased and adjusted since 2010.  Also various treatment options have been pursued, including physical therapy.  At these visits the Veteran seems to be indicating that he has more problems with moving and being active than what he detailed at the last examination in November 2010.

Overall, the evidence appears to suggest that the Veteran's left knee conditions have worsened since the most recent examination.  Thus, the AOJ should arrange for a VA examination to determine all current manifestations and the current severity of the Veteran's left knee.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As the Veteran is entitled to a new VA examination where there is evidence that his disabilities have worsened since the last examination, the Board must remand this matter to afford him an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please associate with the Virtual file (VBMS) all updated records (i.e., those not already of record) of VA and non-VA (after obtaining any necessary releases) treatment the Veteran has received for his left knee.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected left knee conditions, including residuals of arthrotomy with relaxation of the ligaments, arthritis and the postoperative scar.  Please include a description of functional limitations due to the left knee.  The entire record must be reviewed in conjunction with the examination.

In particular, please test the range of motion of the left (and right) knee on:
   i. active motion;
   ii. passive motion,
   iii. weight-bearing; and
   iv. nonweight-bearing

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the RO should re-adjudicate the claim for higher ratings.  If any benefit sought is not granted in full, the Veteran should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




